DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/041006, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications filed with and before 13/041006 do not support any determination of hydration of the patient much less any sort of effectiveness of fluid administration/resuscitation.

Claim Objections
Claim 12 is objected to because of the following informalities:  “the indication” should be “the indicator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 2, 5-8, 10-13, 15-34, 36 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing the physiological data against a model, determining a similarity between the waveform data and the reference data, estimate a probability of the CRI values and estimate a probability that the patient is bleeding.
 	The limitation of determining the amount of use of each icon over a predetermined period of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer system” language, “comparing” in the context of this claim encompasses the user mentally comparing the waveforms that are observed. Similarly, the limitation of determining a similarity between the waveform data and the reference data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computer system” language, “determining” in the context of this claim encompasses the user manually calculating a similarity metric. The limitation of determining a estimating the CRI and estimating the probability that the patient is bleeding, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computer system” language, “estimating” in the context of this claim encompasses the user manually calculating the CRI and manually calculating a probability or mentally determining a probability from the CRI. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a sensor to perform the pre-solutional step of collecting data. The sensors being recited at a high-level of generality such that it does not integrate the abstract idea into a practical application. As well as, using a computer system to perform the comparing, determining and estimating steps. The computer system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims do not add significantly more because claims 3-8, 10-13, 15, 17, 18, 26, 34 recite more details about the abstract comparing, determining and estimating. Similarly, claims 19-22 recite different sensors to be used in the pre-solutional data gathering step and all the sensors are generically recited physiological sensors. Claims 23-25 recite another abstract idea of generating a model. Claims 27-33 recite inducing a physiological state in the patient for the collecting of the physiological data which is pre-solutional and not integrate to the abstract idea recited in the independent claims. Additionally, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensors and using a processor to perform both the comparing, determining and estimating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 10-13, 15-34, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the sensed waveforms are compared to the plurality of reference waveforms. Are they all compared together or is the collected 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what the two or more respective times are.
Claims 6, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the limitations of claims replace the probability determination recited in claim 2 or are in addition to the determination in claim 2.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the similarity coefficient estimates a CRI value. Is the similarity coefficient itself used as a CRI value and how does that then relate to the probability determined based on the CRI?
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “the model constructed using the formula” is referring back to. Is this referring to the references waveforms? If it is referring to the references waveforms are they actually constructed using the formula? They seem to be constructed from test measurements.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation recited in claim 11 is now recited in claim 2 so claim 11 does not provide a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 7/2/20, with respect to the rejection(s) of claim(s) 2, 3, 5-8, 10-13, 15-34, 36 and 37 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in view of the newly amended claims, a new ground(s) of rejection is made under 35 USC 112.
Allowable Subject Matter
Claims 2, 3, 5-8, 10-13, 15-34, 36 and 37 would be allowable if the 112 issues are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Messerges US 2009/0281434 discloses a fluid assessment device that determines a fluid model based on cardiovascular data and comparing a predetermined model to the model based on the patients physiological information but Messerges does not determine the specific CRI as recited in the claims. It would not have been obvious to one of ordinary skill in the art at the time of filing to modify Messerges as there was no relevant teaching or suggestion to modify Messerges to calculate the CRI and the CRI provides the advantage of allowing for a quick and effective determination of whether the patient is experience fluid loss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793